PER CURIAM.
This case involves the identical parties and issues of those embraced by 165 So.2d 782. The only distinction is that that case concerns assessments and taxes for the year of 1961 and this case for the year of 1962.
Attorneys of record for the parties have stipulated that this case shall be bound by the ruling in 165 So.2d 782, which was adopted by the trial court. Therefore, upon that authority, the decree in this case is affirmed.
Affirmed.
SHANNON, Acting C. J., WHITE, J., and ELMORE, FRANK H., Associate Judge, concur.